Citation Nr: 1731514	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1960 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural History

The Board previously considered and denied the Veteran's application to reopen his service connection claim in an October 2014 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an October 2015 order, granted a Joint Motion for Remand (Joint Motion), vacating the October 2014 Board decision and remanding the instant appeal for further consideration.  The Board then remanded the appeal to the Agency of Original Jurisdiction (AOJ) in January 2016.  The appeal has returned to the Board for appellate consideration.


FINDINGS OF FACT

1. An April 2003 rating decision denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the April 2003 rating decision is cumulative of the evidence of record at the time of the previous denial and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1. The April 2003 rating decision which denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the April 2003 rating decision in connection with Veteran's claim of entitlement to service connection for type II diabetes mellitus is not new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent records identified by the Veteran have been obtained.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in January 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO denied the appellant's claim of service connection for type II diabetes mellitus by an April 2003 rating decision, based on a finding that the Veteran's disability was not related to his period of active service, to include exposure to herbicides.  The RO further determined in the April 2003 rating decision that the evidence did not support a finding that the Veteran had served in the inland waters of Vietnam or stepped foot in Vietnam.  In October 2003, the Veteran submitted a statement that was accepted as a notice of disagreement, along with deck logs of the U.S.S. Richmond K. Turner and other evidence establishing that the Veteran's ship had anchored in the Da Nang Harbor off the coast of Vietnam.  The RO considered this additional evidence and again denied the Veteran's claim in an October 2004 statement of the case.  The Veteran did not perfect his appeal within the applicable time period; therefore, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran asserts entitlement to service connection for type II diabetes mellitus solely on the basis of presumed exposure to herbicides.  See generally 38 C.F.R. §§ 3.307(6)(iii), 3.309(e) (2016).  Evidence received since the expiration of the April 2003 appeal period includes an internet printout, dated November 2010, discussing the history of the U.S.S. Turner, including operations off the coast of Vietnam in 1968 and 1970.  July 2012 argument from the Veteran's representative includes a map of Da Nang Harbor, a discussion of the definition of "navigable waters" under international law, and a Due Process discussion addressing a November 2009 Board decision pertaining to another veteran.  Finally, evidence received in January 2017 from the Defense Personnel Records Information Retrieval System (DPRIS) also confirm the movements of the U.S.S. Turner, including operations off the coast of Vietnam and multiple anchorings in Da Nang Harbor.  

With respect to the additional evidence that the Veteran's ship operated off the coast of Vietnam and anchored in Da Nang Harbor, the Board finds such evidence is not new and material, as it is duplicative and cumulative of the evidence of record at the time of the expiration of the April 2003 rating decision appeal period.  In this regard, the Board notes that in finding the Veteran did not serve within an inland waterway, the RO previously considered and conceded that the Veteran's ship had anchored in Da Nang Harbor.

With respect to the Veteran's representative's July 2012 argument that Da Nang Harbor should be recognized as an inland waterway, including a map of the Harbor and discussion of international law, the Board finds such evidence and argument does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  In this regard, the Board acknowledges that the Court has determined VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

The Board notes that, while the decision in Gray found the definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United Nations Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt the Convention definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  VBA Manual M21-1, IV.ii.1.H.2.b.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Da Nang Harbor is specifically listed as offshore waters of the Republic of Vietnam.  VBA Manual M21-1, IV.ii.1.H.2.c.  

Based on VA's determination that Da Nang Harbor is not an inland waterway of Vietnam, and the Court's finding in Gray that there is no indication that in using the term "inland waterways" VA intended to adopt the United Nations Convention definition discussed in the July 2012 argument, the Board finds that all evidence present by the Veteran and his representative pertaining to the U.S.S. Taylor's anchoring in Da Nang Harbor is not new and material evidence.  This evidence, while new, does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  

Finally, the Board acknowledges the Veteran's representative's argument that, because a November 2009 Board decision, pertaining to a different Veteran, found that Da Nang Harbor represents an inland waterway of Vietnam, the Due Process Clause of the U.S. Constitution requires the Board to concede this fact in the instant case.  However, VA regulations specifically state that previously issued Board decisions will be considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303 (2016).  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  In this case, VA has clearly defined Da Nang Harbor as offshore waters of Vietnam.  Therefore, as the November 2009 Board decision is not binding in the instant case, this argument also does not raise a reasonable possibility of substantiating the claim of service connection.

Ultimately, all evidence and argument received since the expiration of the April 2003 rating decision appeal period relates to the Veteran's assertion that his ship anchored in Da Nang Harbor, which he contends should be considered an inland waterway of Vietnam.  This evidence is either cumulative of the evidence of record at the time of the expiration of the April 2003 rating decision appeal period or, in the alternative, does not raise a reasonable possibility of substantiating the Veteran's claim of service connection, as it is directly contradicted by relevant laws and regulations.  Therefore, the Board finds that new and material evidence has not been submitted, and the Veteran's application to reopen his claim of service connection for type II diabetes mellitus must be denied.  


ORDER

New and material evidence sufficient to reopen a claim of service connection for type II diabetes mellitus has not been received; the appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


